Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art (APA). 
Regarding claim 1, APA (fig. 1 and related text) teaches an organic light-emitting display panel, comprising: a display region (10); a periphery region (20); a substrate (30); at least one sub-pixel region (4) disposed in the display region; a cathode (1), wherein an input end of the cathode extends to the periphery region (fig. 1); an auxiliary cathode (2), wherein the auxiliary cathode comprises at least one first metal wire disposed to extend along a first direction and at least one second metal wire disposed to extend along a second direction (fig. 1); and wherein the first metal wire is disposed every m rows of the sub-pixel region, the second metal wire is disposed every n columns of the sub-pixel region, and both m and n are positive integers; and at least one contact hole (3), wherein the cathode is electrically connected to the auxiliary cathode by the contact hole (fig. 1); wherein each sub-pixel region corresponds to at least one contact hole (3, fig. 1); and wherein the farther a distance between the contact hole and the input end of the cathode is, the larger a size of the contact hole is (comparing the contact hole in the first pixel a11 to the last pixel a33, where the contact holes are formed, the contact hole formed in a33 appears to be small, hence the farther a distance between the contact hole and the 
Regarding claim 2, APA teaches at least one contact hole is defined in the sub-pixel region (4, fig. 1).  
Regarding claim 4, APA teaches the contact hole is a polygon (fig. 1).  
Regarding claim 5, APA teaches material of wires of the auxiliary cathode is a conductive metal material [0002].  
Regarding claim 8, APA teaches (fig. 1 and related text) an organic light-emitting display panel, comprising: a display region (10); a periphery region (20); a substrate (30); at least one sub-pixel region (4) disposed in the display region; a cathode (1), wherein an input end of the cathode extends to the periphery region (fig. 1); an auxiliary cathode (2); and at least one contact hole (3), wherein the cathode is electrically connected to the auxiliary cathode by the contact hole (fig. 1); wherein each sub-pixel region corresponds to at least one contact hole (fig. 1); and wherein the farther a distance between the contact hole and the input end of the cathode is, the larger a size of the contact hole is (comparing the contact hole in the first pixel a11 to the last pixel a33, where the contact holes are formed, the contact hole formed in a33 appears to be small, hence the farther a distance between the contact hole and the input end of the cathode is, the larger a size of the contact hole (a11 is larger than a33, going from the right side of fig. 1 to the left).  
Regarding claim 9, APA teaches the auxiliary cathode comprises at least one first metal wire disposed to extend along a first direction (fig. 1).  
Regarding claim 10, APA teaches the auxiliary cathode comprises at least one second metal wire disposed to extend along a second direction (fig. 1).  
Regarding claim 11, APA teaches the first metal wire is disposed every m rows of the sub-pixel region, the second metal wire is disposed every n columns of the sub-pixel region, and both m and n are positive integers (fig. 1).  
Regarding claim 12, APA teaches at least one contact hole is defined in the sub-pixel region.  
Regarding claim 14, APA teaches the contact hole is a polygon.  
Regarding claim 15, APA teaches the auxiliary cathode is a conductive metal material [0002].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over APA.
Regarding claims 3 and 13, APA does not explicitly teach distances between center points of each two contact holes, which are adjacent to each other and correspond to a same first metal wire, are the same.
Parameters such as distance between points in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the structure of APA as claimed in order to make a display panel. 
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of HAN et al., US 20170288010.
Regarding claims 6 and 16 APA does not explicitly teach a plurality of top-gate organic light-emitting diodes (OLEDs) disposed on each sub-pixel region.
  HAN teaches (figs. 2-3 and related text) a top-gate (130) organic light-emitting diodes disposed on each pixel (P1 and P2, fig. 2) in order to make organic light emitting display that is self light emitting with advantages of low power consumption and rapid response [0003].
APA and HAN are analogous art because they both are directed to OLEDs and one of ordinary skill in the art would have had a reasonable expectation of success to modify APA with the specified features of HAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify APA to include the top-gate organic light emitting diodes disposed on each sub-pixel as taught by HAN in the structure of APA in order to in order to make organic light emitting display that is self light emitting with advantages of low power consumption and rapid response [0003].
Regarding claims 7 and 17, APA as modified by HAN teaches the cathode is a transparent electrode (HAN, 250, [0121]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811